Employment Agreement
This Employment Agreement is made and entered into effective September 12, 2014
(the "Effective Date"), by and among Trinity Capital Corporation, a New Mexico
Corporation ("Trinity") and its subsidiary Los Alamos National Bank, a national
banking association with its main office located in Los Alamos, New Mexico
(collectively referred to herein as the "Company"), and Anne Kain ("Employee"). 
As used in this Agreement, capitalized terms have the meanings set forth in
Section 19.
Recitals
A.            Trinity and the Bank desire to employ Employee as Interim Chief
Financial Officer, and Employee desires to be employed by the Company, on the
terms and conditions set forth herein.
B.            The Parties have made commitments to each other on a variety of
important issues concerning terms of employment, including the compensation
Employee will be paid.
C.            The Parties desire to enter into this Agreement as of the
Effective Date and to have this Agreement supersede all agreements between the
Parties, whether or not in writing, and to have any such prior agreements become
null and void as of the Effective Date.
 
Agreement
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.            Term.
(a)            Limited Term Engagement. Employee is employed in an Interim
position. The Term of the position shall extend from the Effective Date of this
Agreement and will terminate upon the commencement of employment by an
individual as Chief Financial Officer, following that individual's approval by
the Office of the Comptroller of the Currency and/or the Federal Reserve Bank
pursuant to 12 U.S.C. 1831i.
(b)            At Will Employment.  Employee is employed as an "at will"
employee and employment may be terminated by either party at any time without
notice. Nothing in this agreement constitutes a guarantee of permanent or
continued employment.
 
2.            Duties.
(a)            Employee shall devote Employee's full business time, energy, and
talent to serving as Interim Chief Financial Officer, subject to the direction
of the Chief Executive Officer and the Board of Directors.
(b)            Employee shall have the duties that are commensurate with
Employee's positions and any other duties consistent therewith that may be
assigned to Employee by the Chief Executive Officer and Employee shall perform
all such duties faithfully and efficiently.  Employee shall have such powers as
are inherent to the undertakings applicable to Employee's positions and
necessary to carry out the duties required of Employee hereunder.
(c)            Notwithstanding the foregoing provisions of this Section 2,
Employee may devote reasonable time to activities other than those required
under this Agreement, including activities of a charitable, educational,
religious, or similar nature to the extent such activities do not, in the
judgment of the Chief Executive Officer, inhibit, prohibit, interfere with, or
conflict with Employee's duties under this Agreement or conflict in any material
way with the business of the Bank or any Affiliate; provided, however, that
Employee shall not serve on the board of directors of any business or hold any
other position with any business without receiving the prior written consent of
the Chief Executive Officer.
 
3.            Compensation and Benefits.  While Employee is employed by the
Bank, she shall be compensated for her services as follows:
(a)Employee shall receive the current base salary of $ payable in accordance
with the normal payroll practices of the Bank then in effect.  Employee is
eligible for merit increases.
(b)   Employee shall receive a lump sum bonus equal to the differential between
the current base salary in Section 3(a) above and $190,000.00 for the period of
time in which Employee performs as Interim Chief Financial Officer payable as
provided below. This performance bonus is contingent upon Employee remaining in
service with the Company for not less than sixty (60) days following the
commencement of employment by an individual as a permanent Chief Financial
Officer (the "Transition Period"), regardless of whether Employee is appointed
to the position in a permanent capacity or another candidate is selected. 
Notwithstanding the foregoing provisions of this Section 3(b):
(i)          Employee shall be eligible to receive the accrued lump sum bonus if
she is terminated, other than Termination For Cause, by the Company prior to or
during the Transition Period;
(ii)         Employee shall be eligible to receive the accrued lump sum bonus
upon the earlier of (i) performing as Interim Chief Financial Officer for a
period of six (6) months following the Effective Date and each six (6) months
thereafter during the term of this Agreement, regardless of whether a permanent
Chief Financial Officer has commenced employment as of such date (the "Interim
Periods"); or (ii) sixty (60) days following the commencement of employment by
an individual as a permanent Chief Financial Officer; and
(iii)        In the event that Employee receives a lump sum payment under this
Section 3(b) and does not comply with the requirement to remain in service with
the Company during the Transition Period, Employee agrees to repay within thirty
(30) days of termination the lump sum received during the Interim Periods;
(iv) If Employee is eligible for payment of the lump sum bonus pursuant to this
Section, it shall be payable as soon as practicable after the end of the
Transition Period or each six month period following the Effective Date, but in
all events by March 15 of the year following the year in which the Transition
Period  ends.
 (c)Employee shall be eligible to receive performance bonuses at the sole
discretion of the Chief Executive Officer and the Board of Directors. The
parties agree to the following initial performance incentives:
(i)
Payment of a bonus in the amount of $7,500 upon completion and filing of the
Form 10-K for 2013;

(ii)
Payment of a bonus in the amount of $7,500 upon completion and filing of the
Form 10-Qs for the quarters-ended March 31, 2014, June 30, 2014, and September
30, 2014 and the Form 10-K for 2014 in accordance with an plan approved by the
Chief Executive Officer and Audit Committee Chair;

(iii)
Payment of a bonus in the amount of $5,000 upon successful completion and
approval by the Board of Directors of a 2015 budget, Interest Rate Risk Plan and
Capital and Strategic Plans in accordance with a plan approved by the Chief
Executive Officer and Audit Committee Chair.

(d)            Employee shall be eligible to participate, subject to the terms
thereof, in all incentive plans of the Bank as may be in effect from time to
time with respect to employees of the Bank, on as favorable a basis as other
similarly situated and performing employees.
(e)            Employee and Employee's dependents, as the case may be, shall be
eligible to participate, subject to the terms thereof, in all pension and
similar benefit plans and all medical, dental, disability, group and life,
accidental death and travel accident insurance, and other similar welfare
benefit plans of the Bank as may be in effect from time to time with respect to
employees of the Bank, on as favorable a basis as other similarly situated and
performing employees.
(f)            Employee shall be entitled to accrue paid vacation days and
holidays in accordance with and subject to the Bank's paid time off programs and
policies as may be in effect from time to time.
 
4.Rights upon Termination.  This Agreement and Employee's employment under this
Agreement may be terminated for any reasons or no reason at any time. Upon
termination, Employee shall be entitled to the Minimum Benefits, in addition to
any other benefits to which Employee may be entitled under the express terms of
any employee benefit plan or as required by law.  Except as may expressly be
provided to the contrary in this Agreement, nothing in this Agreement shall be
construed as requiring Employee to be treated as employed by the Bank or any
Affiliate following termination for purposes of any plan, program, or
arrangement.
(a)Benefits.
(i)
Employee's rights following termination with respect to any benefits,
incentives, or awards provided to Employee pursuant to the terms of any plan,
program, or arrangement sponsored or maintained by the Bank or its Affiliates,
whether tax-qualified or not, which are not specifically addressed herein, shall
be subject to the terms of such plan, program, or arrangement and this Agreement
shall have no effect upon such terms except as specifically provided herein.

(ii)
Except as specifically provided herein, the Bank and its Affiliates shall have
no further obligations to Employee under this Agreement following termination.

(b)Regulatory Suspension and Termination.
(i)
If Employee is suspended or temporarily prohibited from participating in the
conduct of the affairs of the Bank or an Affiliate by a notice served under
Section 8(e) or 8(g) of the FDIA, all obligations of the Bank and the Affiliates
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings, provided that if the charges in such notice are
dismissed, the Bank may in its discretion (A) pay Employee all or part of the
compensation withheld while its and the Affiliates' obligations under this
Agreement were suspended and (B) reinstate in whole or in part any of its and
the Affiliates' obligations that were suspended, all in accordance with Code
Section 409A.

(ii)
If Employee is removed or permanently prohibited from participating in the
conduct of the affairs of the Bank or an Affiliate by an order issued under
Section 8(e) or 8(g) of the FDIA, all obligations of the Bank and the Affiliates
under this Agreement shall terminate as of the effective date of the order,
provided that this Section 4 shall not affect any vested rights of the Parties.

(iii)
If the Bank is in default as defined in Section 3(x) of the FDIA, all
obligations of the Bank under this Agreement shall terminate as of the date of
default, provided that this Section 4 shall not affect any vested rights of the
Parties.

(iv)
All obligations of the Bank under this Agreement shall be terminated, except to
the extent determined by the FDIC that continuation of this Agreement is
necessary for the continued operation of the institution, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA, or when the Bank is
determined by the FDIC to be in an unsafe or unsound condition, provided that
this Section 4 shall not affect any vested rights of the Parties.

(v)
Any payments made to Employee pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the FDIA.

(c)Clawback.  Notwithstanding any provision of this Agreement to the contrary,
Employee covenants and agrees that the Bank and its successors and assigns shall
have the right to demand the return of any "golden parachute payments" (as
defined in 12 C.F.R. Part 359) in the event that information is obtained
indicating that the Employee committed, is substantially responsible for, or has
violated, the respective acts or omissions, conditions, or offenses contained in
12 C.F.R. § 359.4(a)(4) or any Severance Restriction applies.  Employee shall
repay to the Bank the aggregate amount of any such payments, with such repayment
to occur no later than 30 days following Employee's receipt of a written notice
from the Bank indicating that payments received by Employee under this Agreement
are subject to recapture or clawback pursuant to the Severance Restrictions
and/or the terms of this paragraph.
5.Restrictive Covenants.  Employee acknowledges that Employee has been and will
continue to be provided intimate knowledge of the business practices, trade
secrets, and other confidential and proprietary information of the Bank
(including the Confidential Information), which, if exploited by Employee, would
seriously, adversely, and irreparably affect the interests of the Bank and the
ability of the Bank to continue its business.  Employee further acknowledges
that, during the course of Employee's employment with the Bank, Employee may
produce and have access to Confidential Information.
(a)Confidential Information.  During the course of Employee's employment and
following termination:
(i)Employee shall not directly or indirectly use, disclose, copy, or make lists
of Confidential Information for the benefit of anyone other than the Bank,
except to the extent that such information is or thereafter becomes lawfully
available from public sources, or such disclosure is authorized in writing by
the Bank, required by law, or otherwise as reasonably necessary or appropriate
in connection with the performance by Employee of Employee's duties to the Bank.
(ii)If Employee receives a subpoena or other court order or is otherwise
required by law to provide information to a governmental authority or other
person concerning the activities of the Bank or its Affiliates, or Employee's
activities in connection with the business of the Bank or its Affiliates,
Employee shall immediately notify the Bank of such subpoena, court order, or
other requirement and deliver forthwith to the Bank a copy thereof and any
attachments and non-privileged correspondence related thereto.
(iii)Employee shall take reasonable precautions to protect against the
inadvertent disclosure of Confidential Information.
(iv)Employee shall abide by the Bank's policies, as in effect from time to time,
respecting avoidance of interests conflicting with those of the Bank and its
Affiliates.  In this regard, Employee shall not directly or indirectly render
services to any person or entity where Employee's service would involve the use
or disclosure of Confidential Information.
(v)Employee shall not use any Confidential Information to guide Employee in
searching publications or other publicly available information, selecting a
series of items of knowledge from unconnected sources, and fitting them together
to claim that Employee did not violate any terms set forth in this Agreement.
(b)Documents and Property.
(i)
All records, files, documents, and other materials or copies thereof relating to
the business of the Bank or its Affiliates that Employee prepares, receives, or
uses, shall be and remain the sole property of the Bank and, other than in
connection with the performance by Employee of Employee's duties to the Bank,
shall not be removed from the premises of the Bank or its Affiliates without the
Bank's prior written consent, and shall be immediately returned to the Bank upon
termination, together with all copies (including copies or recordings in
electronic form), abstracts, notes, or reproductions of any kind made from or
about the records, files, documents, or other materials.

(ii)
Employee acknowledges that Employee's access to and permission to use the Bank's
and its Affiliates' computer systems, networks, and equipment, and all the Bank
and Affiliate information contained therein, is restricted to legitimate
business purposes on behalf of the Bank and reasonable personal use in
accordance with the Bank's applicable policies and procedures.  Any other access
to or use of such systems, networks, equipment, and information is without
authorization and is prohibited.  The restrictions contained in this Section 5
extend to any personal computers or other electronic devices of Employee that
are used for business purposes relating to the Bank or its Affiliates.  Employee
shall not transfer any Bank or Affiliate information to any personal computer or
other electronic device that is not otherwise used for any business purpose
relating to the Bank or an Affiliate.  Upon termination, Employee's
authorization to access and permission to use the Bank's and its Affiliates'
computer systems, networks, and equipment, and any Bank and Affiliate
information contained therein, shall cease, and Employee shall provide a copy of
all such information to the Bank and delete any Bank and Affiliate information
from Employee's personal computer or other electronic device.

(c)            Works Made for Hire; Ownership of Bank Work Product.
(i)
The Parties understand and agree that all work prepared by Employee for the Bank
or for its Affiliates shall be a Work Made For Hire as such phrase is defined
under the U.S. Copyright laws, 17 U.S.C. § 101 et seq., and if such work does
not qualify as a Work Made For Hire, Employee shall, and does, assign to the
Bank all of Employee's right, title, and interest in and to the work, including
all patent, copyright, trademark, and other proprietary rights thereto. 
Employee waives and releases all moral rights in any of the works as Employee
may possess by virtue of the Visual Artist's Moral Rights Act of 1990 and
various country or state laws of attribution, authorship, and integrity commonly
referred to as Moral Rights Law.  Employee shall not assert any claim based upon
such moral rights against the Bank, the Affiliates, or any of their respective
successors in interest or assigns.  Employee shall have no right, title, or
interest in any of the work and shall not be entitled to any royalties or other
proceeds received by the Bank or its Affiliates from the commercialization in
any manner of the work.

(ii)
Employee hereby assigns to the Bank any right, title, and interest in and to all
Bank Work Product that Employee may have, by law or equity, without additional
consideration of any kind whatsoever from the Bank or its Affiliates.

(iii)
Employee shall execute and deliver any instruments or documents and do all
further acts requested by the Bank (both before and after a Termination) in
order to vest more fully in the Bank or its Affiliates all ownership rights in
the Bank Work Product (including obtaining patent, copyright, trademark, or
other intellectual property protection therefore in the United States and
foreign countries). 

(iv)
The Bank or its Affiliates shall at all times own and have exclusive right,
title, and interest in and to all Confidential Information and Bank Work
Product, and the Bank or its Affiliates shall retain the exclusive right to use,
license, sell, transfer, and otherwise exploit and dispose of the same. 
Employee acknowledges the Bank's or its Affiliates' exclusive right, title, and
interest in and to the Confidential Information and Bank Work Product, and shall
not contest, challenge or make any claim adverse to the Bank's or its
Affiliates' ownership of or the validity of the Confidential Information and
Bank Work Product, any future application for registration or registration
thereof, or any rights of the Bank or its Affiliates therein, or which, directly
or indirectly, may impair any part of the Bank's or its Affiliates' right,
title, and interest therein.

(v)
To the extent required by applicable state statute, this Section 5(c) shall not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the Bank or its Affiliates was used and that was developed
entirely on Employee's own time, unless the invention (i) relates to the
business of the Bank or an Affiliate or to the Bank's or an Affiliate's actual
or demonstrably anticipated research or development or (ii) results from any
work performed by Employee for the Bank or an Affiliate. 

(d)            Consent and Release.  From time to time, the Bank's locations may
be the subject of a Promotional Work.  Employee acknowledges that Employee is
aware that Employee's name, image, and likeness may be captured in such
Promotional Work, and hereby consents and agrees that the Bank may use
Employee's name, image, and likeness as captured in the Promotional Work in any
manner, in connection with the Bank's products and services, and, at all times,
the Bank, its Affiliates, and, without limitation, their respective customers,
successors, licensees, and assigns, may continue to use the Promotional Work
that includes Employee's name, image, or likeness.  Employee, Employee's heirs,
predecessors, successors, assigns, and all affiliated entities hereby fully and
finally release, remise, and forever discharge the Bank, its Affiliates, their
respective predecessors, successors, assigns, and all affiliated entities, and
each of their respective directors, officers, members, shareholders, partners,
employees, customers, agents, and attorneys, to the extent that such apply, of
and from any and all manner of actions, causes of action, losses, claims,
demands, liabilities, obligations, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, and executions, in law or
in equity, that arise out of or are related to the Bank's or its Affiliates' use
of a Promotional Work that includes Employee's name, image, or likeness.
 
(e)            Online Medium.
(i)
Employee shall not create or otherwise establish any Online Medium without the
Bank's prior written consent.  Notwithstanding the foregoing, if Employee
creates an Online Medium without such prior written consent, Employee shall, and
hereby does (A) assign to the Bank any right, title, and interest Employee may
have in and to the Online Medium and (B) transfer to the Bank all primary
administrative rights to the Online Medium, including all codes and passwords. 
If the Bank has approved the content of any material to be posted or otherwise
used online and obtained primary administrative rights to the Online Medium,
then the Bank may, at its sole and absolute discretion, provide Employee with
subordinate administrative access to, and guidelines for, Employee's use of such
Online Medium in connection with Employee's duties under this Agreement. 
Employee has no right, title, or interest to any material or other information
on any Online Medium including all "fans," "followers," "friends," and
"contacts" associated therewith that mentions, uses, or refers in any way to
Bank Proprietary and Intellectual Property, Bank Work Product, or Confidential
Information, which shall remain the sole and exclusive property of the Bank,
even if such Online Medium is established by Employee or otherwise held in the
name of Employee.  Upon a Termination, the Bank will remove Employee's
administrative access to the Online Medium. 

(ii)
Employee shall execute and deliver any instruments or documents and do all
further acts (including the giving of testimony and executing any applications,
oaths, and assignments) requested by the Bank (both before and after a
Termination) in order to vest more fully in the Bank or its Affiliates all
ownership rights in the Online Medium (including obtaining any available
intellectual property or similar protection therefore in the United States and
foreign countries).

(iii)
The Bank or its Affiliates shall at all times own and have exclusive right,
title, and interest in and to all Online Medium, and the Bank or its Affiliates
shall retain the exclusive right to use, license, sell, transfer, and otherwise
exploit and dispose of the same.  Employee acknowledges the Bank's or its
Affiliates' exclusive right, title, and interest in and to the Online Medium,
and shall not contest, challenge, or make any claim adverse to the Bank's or its
Affiliates' ownership of or the validity of the Online Medium, any future
application for registration or registration thereof, or any rights of the Bank
or its Affiliates therein, or which, directly or indirectly, may impair any part
of the Bank's or its Affiliates' right, title, and interest therein.

(f)            Bank Proprietary and Intellectual Property.  The Bank or its
Affiliates shall at all times own and have exclusive right, title, and interest
in and to all Bank Proprietary and Intellectual Property, and the Bank or its
Affiliates shall retain the exclusive right to use, license, sell, transfer, and
otherwise exploit and dispose of the same.  Employee acknowledges the Bank's or
its Affiliates' exclusive right, title, and interest in and to Bank Proprietary
and Intellectual Property, and shall not contest, challenge, or make any claim
adverse to the Bank's or its Affiliates' ownership of or the validity of Bank
Proprietary and Intellectual Property, any future application for registration
or registration thereof, or any rights of the Bank or its Affiliates therein, or
which, directly or indirectly, may impair any part of the Bank's or its
Affiliates' right, title, and interest therein.  Employee shall not use or
otherwise exploit any of Bank Proprietary and Intellectual Property in any
manner not authorized by the Bank.
 
(g)            Remedies for Breach of Restrictive Covenant.
(i)
Employee has reviewed the provisions of this Agreement with legal counsel, or
has been given adequate opportunity to seek such counsel, and Employee
acknowledges that the covenants contained in this Section 5 are reasonable with
respect to their duration and scope.

(ii)
Employee acknowledges that (A) the restrictions contained in this Section 5 are
reasonable and necessary for the protection of the legitimate business interests
of the Bank, (B) such restrictions create no undue hardships, (C) any violation
of these restrictions would seriously, adversely, and irreparably injure the
Bank and such interests, and (D) such restrictions were a material inducement to
the Bank to employ Employee and to enter into this Agreement.

(iii)
Employee must, and the Bank may, communicate the existence and terms of this
Agreement to any third party with whom Employee may seek or obtain future
employment or other similar arrangement.

(iv)
In the event of any violation or threatened violation of the restrictions
contained in this Section 5, the Bank, in addition to and not in limitation of,
any other rights, remedies, or damages available to the Bank under this
Agreement or otherwise at law or in equity, shall not be required to provide any
amounts or benefits under this Agreement and shall be entitled to preliminary
and permanent injunctive relief to prevent or restrain any such violation by
Employee and all persons directly or indirectly acting for or with Employee, as
the case may be, without any requirement that the Bank post bond.

(v)
If Employee violates the Restrictive Covenant and the Bank brings legal action
for injunctive or other relief, the Bank shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Covenant; accordingly, the Restrictive Covenant shall be
deemed to have the duration specified herein computed from the date the relief
is granted but reduced by the time between the period when the Restricted Period
began to run and the date of the first violation of the Restrictive Covenant by
Employee.

(h)            Other Agreements.  In the event of the existence of another
agreement between the Parties that (i) is in effect during the Restricted
Period, and (ii) contains restrictive covenants that conflict with any of the
provisions of this Section 5, then the more restrictive of such provisions from
the two agreements shall control for the period during which both agreements
would otherwise be in effect.
 
6.Future Cooperation.  In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits, or
administrative proceedings (the "Legal Matters") involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the "Disputing Parties" and, individually, each a
"Disputing Party"), Employee shall make herself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested.  The Company shall consult with Employee and make reasonable efforts
to schedule such assistance so as not to materially disrupt Employee's business
and personal affairs.  The Company shall reimburse all reasonable expenses
permitted by applicable law, statute and regulation incurred by Employee in
connection with such assistance, including travel, meals, rental car, and hotel
expenses, if any; provided such expenses are approved in advance by the Company
and are documented in a manner consistent with expense reporting policies of the
Company as may be in effect from time to time.
7.Notices.  Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Bank, to the principal headquarters of the Bank, attention: General
Counsel; and if to Employee, to Employee's most recent address in the Bank's
records; or, in each respective case, to such other address as either Party may
furnish to the other in writing, except that notices of changes of address shall
be effective only upon receipt.
8.Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of New Mexico, without regard to principles of conflict of
laws (whether in the State of New Mexico or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New Mexico.
9.Choice of Venue and Consent to Jurisdiction.  Each Party hereby irrevocably
submits to the exclusive jurisdiction of the First Judicial District Court for
the State of New Mexico, if such courts have or can acquire jurisdiction, and if
such jurisdiction does not exist and cannot be acquired, to the exclusive
jurisdiction of the United States District Court for the District of New Mexico,
for the purpose of any suit, action, or other proceeding arising out of or based
on this Agreement or any other agreement contemplated hereby or any subject
matter hereof, whether in tort, contract, or otherwise.
10.Service of Process.  Each Party may be served with process in any manner
permitted under State of New Mexico law, or by United States registered or
certified mail, return receipt requested.
11.Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements, and arrangements with respect thereto,
whether written or oral, including any written offer of employment.
12.Withholding of Taxes.  The Bank may withhold from any benefits payable under
this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation, or ruling.
13.No Assignment.  Employee's right to receive benefits under this Agreement
shall not be assignable or transferable whether by pledge, creation of a
security interest, or otherwise, other than a transfer by will or by the laws of
descent or distribution.  In the event of any attempted assignment or transfer
contrary to this Section 13, the Bank and its Affiliates shall have no liability
to pay any amount so attempted to be assigned or transferred.  This Agreement
shall inure to the benefit of and be enforceable by Employee's personal and
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.
14.Successors.  This Agreement shall be binding upon and inure to the benefit of
the Bank, its successors, and assigns.
15.Legal Fees.  In the event that either Party commences mediation, arbitration,
litigation, or any similar action to enforce or protect such Party's rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys' fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.
16.Amendment.  This Agreement may not be amended or modified except by written
agreement signed by the Parties.
17.Acknowledgement.  Employee hereby represents that from and after the
Effective Date the performance of Employee's duties hereunder will not breach
any other agreement to which Employee is a party.  Employee acknowledges that
Employee has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Bank other than those contained in writing herein, and has entered into this
Agreement freely based on Employee's own judgment.
17.No Inconsistent Obligations. Employee represents and warrants that she is
aware of no obligations legal or otherwise that are inconsistent with the terms
of this Agreement or with her employment by the Bank. Employee will not disclose
to the Bank, or use, or induce the Bank to use, any proprietary information or
trade secrets of others. Employee represents and warrants that she has returned
all proprietary and confidential information belonging to all prior employers.
18.Code Section 409A.  To the extent any provision of this Agreement or action
by the Bank would subject Employee to liability for interest or additional taxes
under Code Section 409A, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Bank.  It is intended that this
Agreement will comply with Code Section 409A, and this Agreement shall be
administered accordingly and interpreted and construed on a basis consistent
with such intent.  Notwithstanding any provision of this Agreement to the
contrary, no termination or similar payments or benefits shall be payable
hereunder on account of a Termination unless such Termination constitutes a
"separation from service" within the meaning of Code Section 409A.  For purposes
of Code Section 409A, all installment payments of deferred compensation made
hereunder, or pursuant to another plan or arrangement, shall be deemed to be
separate payments.  To the extent any reimbursements or in-kind benefit payments
under this Agreement are subject to Code Section 409A, such reimbursements and
in-kind benefit payments shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent
necessary (including retroactively) by the Bank to avoid the application of
taxes or interest under Code Section 409A, while maintaining to the maximum
extent practicable the original intent of this Agreement.  This Section 18 shall
not be construed as a guarantee of any particular tax effect for Employee's
benefits under this Agreement and the Bank does not guarantee that any such
benefits will satisfy the provisions of Code Section 409A or any other provision
of the Code.
(a)            Notwithstanding any provision of this Agreement to the contrary,
if Employee is determined to be a Specified Employee as of the date of
termination, then, to the extent required pursuant to Code Section 409A,
payments due under this Agreement that are deemed to be deferred compensation
shall be subject to a six-month delay following the Termination Date; and all
delayed payments shall be accumulated and paid in a lump-sum payment as of the
first day of the seventh month following the date of termination (or, if
earlier, as of Employee's death), with all such delayed payments being credited
with interest (compounded monthly) for this period of delay equal to the prime
rate in effect on the first day of such six-month period.  Any portion of the
benefits hereunder that were not otherwise due to be paid during the six-month
period following the date of termination shall be paid to Employee in accordance
with the payment schedule established herein.
 
19.Construction.
(a)            In this Agreement, unless otherwise stated, the following uses
apply: (i) references to a statute refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;
(ii) in computing periods from a specified date to a later specified date, the
words "from" and "commencing on" (and the like) mean "from and including," and
the words "to," "until," and "ending on" (and the like) mean "to, and
including"; (iii) references to a governmental or quasi-governmental agency,
authority, or instrumentality also refer to a regulatory body that succeeds to
the functions of the agency, authority, or instrumentality; (iv) indications of
time of day are based upon the time applicable to the location of the principal
headquarters of the Bank; (v) the words "include," "includes," and "including"
(and the like) mean "include, without limitation," "includes, without
limitation," and "including, without limitation," (and the like) respectively;
(vi) all references to preambles, recitals, sections, and exhibits are to
preambles, recitals, sections, and exhibits in or to this Agreement; (vii) the
words "hereof," "herein," "hereto," "hereby," "hereunder," (and the like) refer
to this Agreement as a whole (including exhibits); (viii) any reference to a
document or set of documents, and the rights and obligations of the parties
under any such documents, means such document or documents as amended from time
to time, and all modifications, extensions, renewals, substitutions, or
replacements thereof; (ix) all words used shall be construed to be of such
gender or number as the circumstances and context require; (x) the captions and
headings of preambles, recitals, sections, and exhibits appearing in or attached
to this Agreement have been inserted solely for convenience of reference and
shall not be considered a part of this Agreement, nor shall any of them affect
the meaning or interpretation of this Agreement or any of its provisions; and
(xi) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP.
(b)            If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
(c)            The various covenants and provisions of this Agreement are
intended to be severable and to constitute independent and distinct binding
obligations.
(d)            Without limiting the generality of the foregoing, if the scope of
any covenant contained in this Agreement is too broad to permit enforcement to
its full extent, such covenant shall be enforced to the maximum extent permitted
by law, and such scope may be judicially modified accordingly.
(e)            This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same Agreement.
 
20.Definitions.  As used in this Agreement, the terms defined in this Section 20
have the meanings set forth below.
(a)             "Affiliate" means each Business Entity that, directly or
indirectly, is controlled by, controls, or is under common control with, the
Bank, where "control" means (i) the ownership of more than 50% of the Voting
Securities or other voting or equity interests of any Business Entity, or (ii)
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Business Entity.
(b)            "Agreement" means this employment agreement, made and entered
into as of the Effective Date, by and between the Parties.
(c)            "Annual Base Salary" has the meaning set forth in Section 0.
(d)            "Bank" means Los Alamos National Bank, a national chartered bank
with its main office located in Los Alamos, New Mexico.
(e)            "Bank Board" means the Board of Directors of the Bank.
(f)             "Business Entity" means any corporation, partnership, limited
liability company, joint venture, association, partnership, business trust or
other business entity.
(g)             "Code" means the Internal Revenue Code of 1986.
(h)             "Bank Proprietary and Intellectual Property" means all products,
systems, methods, procedures, techniques, manuals, databases, plans, lists,
inventions, discoveries, innovations, improvements, enhancements, concepts,
ideas, and software conceived, created, compiled, or otherwise developed by the
Bank or its Affiliates and/or comprised, in whole or part, of Confidential
Information, together with all patent rights, copyrights, trademarks, service
marks, trade name rights and other source identifiers, trade secrets, and other
intellectual property and property rights therein, if any.
(i)            "Bank Work Product" means all products, systems, methods,
procedures, techniques, manuals, databases, plans, lists, inventions,
discoveries, innovations, improvements, enhancements, concepts, ideas, and
software conceived, created, compiled, or otherwise developed by Employee in the
course of Employee's employment with the Bank or its Affiliates and/or
comprised, in whole or part, of Confidential Information, together with all
patent rights, copyrights, trademarks, service marks, trade name rights, trade
secrets, and other intellectual property and propriety rights therein, if any. 
Notwithstanding the foregoing sentence, to the extent required by applicable
state statute, Bank Work Product shall not include (i) any inventions
independently developed by Employee and not derived, in whole or part, from any
Confidential Information or (ii) any invention made by Employee prior to
Employee's exposure to any Confidential Information.
(j)             "Competitor" means a bank, savings bank, savings and loan
association, credit union, or similar financial institution.
(k)            "Confidential Information" means confidential or proprietary
non-public information concerning the Bank or its Affiliates, including
research, development, designs, formulae, processes, specifications,
technologies, marketing materials, financial and other information concerning
customers and prospective customers, customer lists, records, data, computer
programs, source codes, object codes, database structures, trade secrets,
proprietary business information, pricing and profitability information,
policies, strategic planning, commitments, plans, procedures, litigation,
pending litigation, and other information not generally available to the public.
(l)            "FDIA" means the Federal Deposit Insurance Act.
(m)            "FDIC" means the Federal Deposit Insurance Corporation.
(n)            "Termination for Cause" means a termination of Employee's
employment by the Company as a result of any of the following (in each case as
determined by the Board):
(i)
Employee's willful and continuing failure to perform Employee's obligations
hereunder, which failure is not remedied within 10 business days after receipt
of written notice of such failure from the Company;

(ii)
Employee's conviction of, or plea of nolo contendere to, a crime of embezzlement
or fraud or any felony under the laws of the United States or any state thereof;

(iii)
Employee's breach of fiduciary responsibility;

(iv)
An act of dishonesty by Employee that is materially injurious to the Company or
an Affiliate;

(v)
Employee's engagement in one or more unsafe or unsound banking practices that
have a material adverse effect on the Company or an Affiliate;

(vi)
Employee's removal or permanent suspension from banking pursuant to Section 8(e)
of the FDIA or any other applicable state or federal law;

(vii)
A material breach by Employee of this Agreement;

(viii)
An act or omission by Employee that leads to a material harm (financial or
reputational) to the Company or an Affiliate; or

(ix)
A material breach by Employee of Company policies as may be in effect from time
to time.

Further, with respect to subsections (i), (vii), (viii), and (ix), Employee
shall be entitled to at least ten (10) days' prior written notice of the
Company's intention to terminate Employee's employment in a Termination for
Cause, which notice shall specify the grounds for the Termination for Cause; and
Employee shall be provided a reasonable opportunity to cure any conduct or act,
if curable, alleged as grounds for the Termination for Cause, and a reasonable
opportunity to present to the Board Employee's position regarding any dispute
relating to the existence of any grounds for Termination for Cause.
Further, all rights Employee has or may have under this Agreement shall be
suspended automatically during (A) the pendency of any investigation by the
Board or its designee, or (B) any negotiations between the Board or its designee
and Employee regarding any actual or alleged act or omission by Employee of the
type that would warrant a Termination for Cause.
(o)"Minimum Benefits" means, as applicable, the following:
(x)
Employee's earned but unpaid Annual Base Salary for the period ending on the
date of termination;

(xi)
Employee's earned but unpaid bonus, if any, for any completed fiscal year
preceding the date of termination; provided, however, that Employee shall not be
entitled to any bonus in the event of a Termination for Cause;

(xii)
Employee's accrued but unpaid vacation pay for the period ending on the date of
termination payable in accordance with and subject to the Bank's paid time off
programs and policies as may be in effect from time to time;

(xiii)
Employee's unreimbursed business expenses through and including the date of
termination, provided that all required submissions for expense reimbursement
are made in accordance with the Bank's expense reimbursement policy and within
15 days following the date of termination.

(p) "Online Medium" means any website, domain, social network account or
identity, blog, feed, email address, email distribution list, or other Internet
account or presence (including Instagram, Tumblr, Facebook, Twitter, and
Flicker) that incorporates, exploits, utilizes, displays, or otherwise makes use
of any of the Bank Proprietary and Intellectual Property, Bank Work Product, or
Confidential Information.
(q)            "Parties" means the Bank and Employee.
(r)             "Promotional Work" means, without limitation, photographs,
films, clips, sketches, segments, and other media and promotional works.
(s)             "Restrictive Covenant" has the meaning set forth in Section 5.
(t)             "Severance Restrictions" means any applicable statute, law,
regulation, or regulatory interpretation or other guidance, including
FIL-66-2010 and any related or successor FDIC guidance, that would require the
Bank or any Affiliate to seek or demand repayment or return of any payments made
to Employee for any reason, including the Bank, an Affiliate or their successors
later obtaining information indicating that Employee has committed, is
substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).
Additionally, the obligation to make payment of the Severance Amount as provided
herein is conditioned upon (i) the Bank obtaining any necessary approvals from
each of their primary federal regulators (including, where applicable, FDIC
concurrence), and (ii) compliance with applicable law, including 12 C.F.R. Part
359.
 
20.            Survival.  The provisions of Section 5 shall survive the
termination of this Agreement.
[The remainder of this page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed in its
name and on its behalf, and Employee acknowledges understanding and acceptance
of, and agrees to, the terms of this Agreement, all as of the Effective Date.
LOS ALAMOS NATIONAL BANK
By: /s/ John S. Gulas
Print Name: John S. Gulas
Title: Chief Executive Officer
ANNE KAIN
/s/ Anne Kain